COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00210-CR


DONALD GARY ECKLAND                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Donald Gary Eckland of driving while intoxicated

(DWI), and the trial court sentenced him to 180 days’ confinement in Tarrant

County Jail. In his sole point, Appellant contends that the trial court’s admission

of the 911 audiotape recording violated his right to confrontation under the Sixth

Amendment to the United States Constitution. Because we hold that the trial



      1
       See Tex. R. App. P. 47.4.
court did not violate Appellant’s right to confrontation by admitting the 911

audiotape recording, we affirm the trial court’s judgment.

      An off-duty Irving police officer observed someone driving in an erratic

manner and believed that the driver was impaired. The off-duty officer called

911, continued to follow the driver, described the driver’s behavior, and stayed on

the line with the dispatcher for several minutes until a local officer arrived. The

driver, Appellant, was arrested for DWI. The off-duty police officer testified at

trial; the dispatcher did not.

      Appellant bases his global challenge not on the statements made by the

off-duty police officer who made the 911 call and described Appellant’s driving

behavior but on unspecified statements made by the police dispatcher on the 911

recording.

      We review a trial court’s decision to admit evidence for an abuse of

discretion.2    The Confrontation Clause of the Sixth Amendment to the

Constitution of the United States provides that, ―[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to be confronted with the witnesses against

him.‖3 A testimonial hearsay statement must not be admitted in evidence against

a defendant unless the declarant is unavailable or the defendant had a prior




      2
       Ramos v. State, 245 S.W.3d 410, 417–18 (Tex. Crim. App. 2008).
      3
       U.S. Const. amend. VI.


                                         2
opportunity to cross-examine the declarant.4 To determine whether a statement

is testimonial, we mainly examine the objective purpose of the interview or

interrogation, not the declarant’s expectations.5         Usually, a statement is

―testimonial‖ if its context objectively shows that the main purpose of the dialogue

from which the statement was taken was to obtain evidence about a past event

potentially relevant to a future criminal prosecution.6

      We have listened to the 911 audiotape. Nothing indicates that the police

dispatcher’s questions or comments had a primary purpose of establishing or

proving past events potentially relevant to Appellant’s prosecution.7 Instead, the

911 audiotape reveals that the dispatcher was trying to get police to the location

where Appellant was allegedly driving dangerously and the off-duty Irving police

officer was following him.      We therefore hold that under these facts, the

dispatcher made no testimonial statements.8 Consequently, the trial court did not




      4
       Crawford v. Washington, 541 U.S. 36, 59, 124 S. Ct. 1354, 1369 (2004).
      5
       Davis v. Washington, 547 U.S. 813, 822–23, 126 S. Ct. 2266, 2273–74
(2006).
      6
       Id.
      7
       See id.
      8
       See id.


                                          3
abuse its discretion by admitting the 911 audiotape recording over Appellant’s

Confrontation Clause objection.9

      We overrule Appellant’s sole point and affirm the trial court’s judgment.




                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 1, 2011




      9
       See Sutton v. State, No. 05-10-00827-CR, 2011 WL 3528259, at *1–2
(Tex. App.—Dallas Aug. 12, 2011, no pet.) (not designated for publication)
(holding same based on similar facts).


                                        4